Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
In re pages 7-8, applicants present the argument that Boghossian never mentions removing or discarding tracklets mainly because Boghossian does not meet the claimed “[removing] outlier tracklets formed by projected depth points in a relatively small number of the maps”.
In response, the examiner respectfully disagrees. In response to the first argument, it is the examiner’s position that tracklets that do not match between its occurrences in different camera locations are “removed” by way of it being not included in the list of the “tracklets matches table”. The “tracklets table” is where the tracklets are initially stored when particular objects/persons being tracked appear in the field of the view of the multiple cameras in the multiple camera system. However, the “tracklets matches table”, different from the “tracklets table” is where when the objects/persons are tracked over the course of multiple camera paths, the particular tracklet is linked 
In re pages 8-9, applicants argue with respect to claim 14 the limitation of “an FOV of each of the depth sensors has an increasing area with increasing distance from the sensor” and that the continuous FOV “characterized in that sides of FOVs of neighboring sensors overlap”.
In response, the examiner respectfully disagrees. Attention is directed to the prior art rejection below which addresses the new limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Boghossian et al. (US 2013/0208124).
Regarding claims 1 and 5, Divakaran teaches an object tracking system (Figs. 1-2, and 9, System 100), comprising:
a structure formed to define an object tracking region (Figs. 1-2 and paragraphs 28-29 and 48 teaches wherein the cameras used in object detection and tracking);
a network of depth sensors deployed throughout the structure to have at least a nearly continuous field of view (FOV) which is overlapped with at least a portion of the object tracking region (paragraphs 28-29 and 48 teaches wherein the FOV of the plurality of depth sensors are overlapped, therefore continuous); and
a controller (Figs. 1 and 2, Computers/managers for managing the system 100) coupled to the depth sensors, the controller being configured to:
spatially and temporally synchronize output from each of the depth sensors (paragraph 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates), and

collecting depth points representative of the tracking (paragraphs 42, 45 and 55 at least teaches collecting depth points/information from the depth sensors/cameras);
converting the depth points to depth points of a coordinate system (at least paragraph 45 and Figs. 2-3, teaches wherein the Real-time Human Detection Module 218 outputs geo-coordinates using the depth points/information from the depth sensors);
projecting the depth points of the coordinate system onto a plane resulting in tracklets for each individual object (paragraphs 26 and 55 teaches wherein the geo-space/geo-coordinates are projected onto a ground plane); and
However, while Divakaran teaches the ability to project geo-coordinates onto a ground plane, which allows for tracking objects/people across the plurality of depth 
executing data association with respect to the projection of the depth points of the coordinate system onto sequential maps of the plane during passage of a reference time to remove, from the tracklets, those outlier tracklets formed by projected depth points in a relatively small number of the maps and to group remaining ones of the tracklets formed by projected depth points in a relatively large number of the maps (Boghossian teaches a similar object/person tracking system across a plurality of camera systems. In doing so, Boghossian maps the locations of the detected objects (requiring coordinates and a passing of time for sequential detections) across a plurality of locations/cameras (see Figs. 15-18), and more specifically in paragraph 135 teaches that matching tracklets are stored for further use in a “tracklets matches table”, therefore non matching tracklets are discarded/removed. It is the examiner’s position that tracklets that do not match between its occurrences in different camera locations are “removed” by way of it being not included in the list of the “tracklets matches table”. The “tracklets table” is where the tracklets are initially stored when particular objects/persons being tracked appear in the field of the view of the multiple cameras in the multiple camera system. However, the “tracklets matches table”, different from the “tracklets table” is where when the objects/persons are tracked over the course of multiple camera paths, the particular tracklet is linked and labelled as having a matching tracklet (hence the term “tracklet matches table”). Therefore, when tracklets that are not present in more than one field of view, the tracklets are effectively “removed” from being included in the “tracklets 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Boghossian to allow Divakaran’s projected coordinates onto a ground plane to be used to specifically group matching tracklets, while discarding/removing the non-matching tracklets, because said incorporation allows for the benefit of improving the speed and accuracy of tagged locations and path/routes (Boghossian: paragraph 134).
Regarding claims 2 and 8, Divakaran teaches the claimed wherein the depth sensor is deployed to have a continuous FOV (paragraph 28-29 and 48 teaches overlapping FOVs, therefore, continuous FOV).
Regarding claims 3 and 9, Divakaran teaches the claimed wherein the spatial synchronization is obtained from a comparison between output from the depth sensor and a coordinate system defined for the object tracking region and the depth sensor (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates. The camera system used for depth sensing is synchronized to the geo-coordinates for the objects detected. Also, paragraph 45 and Figs. 2-3, teaches wherein the Real-time Human Detection Module 218 outputs geo-coordinates using the depth points/information from the depth sensors). 
Regarding claim 4, Divakaran teaches the claimed wherein the temporal synchronization is obtained by one or more of reference to a network time and time stamps of the output of the depth sensor (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates).
Regarding claim 7, Divakaran teaches the claimed wherein the object tracking region comprises a pedestrian walkway in a residential, industrial, military, commercial or municipal property (See Figs. 4-5D for monitored location which meets any location).
Regarding claim 10, Divakaran teaches the claimed wherein the temporal synchronization is obtained by reference to a network time (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates).
Regarding claim 11, Divakaran teaches the claimed wherein the temporal synchronization is obtained from time stamps of the output of each of the depth sensors (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time related to the time of capture on the cameras. Paragraph 24 teaches that for the “each time instant of the video stream” the related metadata is stored therewith).
Regarding claim 12, Divakaran teaches an object tracking method for tracking an object, the object tracking method (Figs. 1-2, and 9, System 100), comprising: 
deploying depth sensors to have at least a nearly continuous field of view (FOV) (paragraphs 28-29 and 48 teaches wherein the FOV of the plurality of depth sensors are overlapped, therefore continuous);
spatially and temporally synchronizing the depth sensors to a coordinate system and a reference time (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates);
collecting depth points representative of the tracking of the object from each depth sensor (paragraphs 42, 45 and 55 at least teaches collecting depth points/information from the depth sensors/cameras which includes the objects/people detected within the field of view of the depth sensors);
converting the depth points to depth points of the coordinate system (at least paragraph 45 and Figs. 2-3, teaches wherein the Real-time Human Detection Module 218 outputs geo-coordinates using the depth points/information from the depth sensors);
projecting the depth points of the coordinate system onto a plane whereby tracklets result for the object (paragraphs 26 and 55 teaches wherein the geo-space/geo-coordinates are projected onto a ground plane. The projected points therefore includes the coordinates associated with the objects/people included in the field of view of the depth sensors); and
However, while Divakaran teaches the ability to project geo-coordinates onto a ground plane, which allows for tracking objects/people across the plurality of depth sensors, temporally and spatially, fails to explicitly teach the aspects of removing outlying tracklets and grouping tracklets based on how often the tracklets appear, and therefore, fails to explicitly teach the following, but Boghossian teaches the claimed:

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Boghossian to allow Divakaran’s projected coordinates onto a ground plane to be used to specifically group matching tracklets, while discarding/removing the non-matching tracklets, because said incorporation allows for the benefit of improving the speed and accuracy of tagged locations and path/routes (Boghossian: paragraph 134).
Regarding claim 13, Divakaran teaches the claimed wherein the deploying comprises deploying the depth sensors in a network within a structure formed to define an object tracking region such that the nearly continuous FOV overlaps with at least a portion of the object tracking region (paragraphs 28-29 and 48 teaches wherein the FOV of the plurality of depth sensors are overlapped, therefore continuous).
Regarding claim 14, Divakaran teaches the claimed wherein:

 deploying comprises deploying the depth sensors to have a continuous FOV characterized in that sides of FOVs of neighboring sensors overlap (paragraphs 28-29 and 48 teaches wherein the FOV of the plurality of depth sensors are overlapped, therefore continuous).
Regarding claim 15, Divakaran teaches the claimed wherein the spatially synchronizing of the depth sensors to the coordinate system comprises calibrating each of the depth sensors to the world coordinate system (at least paragraph 45 and Figs. 2-3, teaches wherein the Real-time Human Detection Module 218 outputs geo-coordinates using the depth points/information from the depth sensors).
Regarding claim 16, Divakaran teaches the claimed wherein the temporally synchronizing of the depth sensors to the reference time comprises one or more of linking to a network time and time stamping output of each of the depth sensors (paragraphs 37, 76 and Fig. 9 teaches calibrating the cameras across time and geo-coordinates. Paragraph 24 teaches that for the “each time instant of the video stream” the related metadata is stored therewith).
Regarding claim 17, Divakaran teaches the claimed wherein the relatively small and large numbers of the maps are updateable (at least paragraphs 76 and 86 wherein learning algorithms are used to update the tracklets across a global map/track).
Regarding claim 19, Divakaran teaches the claimed wherein the converting of the depth points to the depth points of the world coordinate system comprises converting each of    the depth points to the depth points of the world coordinate system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Boghossian et al. (US 2013/0208124) and further in view of Chen et al. (US 2016/0292522).
Regarding claim 6, Divakaran teaches the claimed wherein the object tracking region can be any area under camera/depth sensor surveillance, however fails to explicitly teach, but Chen teaches the claimed wherein the object tracking region comprises an elevator lobby (Figs. 6, 8 and 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chen into the system of Divakaran because said incorporation allows for the benefit of improved passenger experience and traffic performance of modern elevators (Chen: paragraphs 3-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Boghossian et al. (US 2013/0208124) and further in view of Wang et al. (US 2018/0114072).
Regarding claim 18, Divakaran teaches the claimed ability to group tracklets to create global tracklets across a plurality of depth sensors, however fails to, but Wang teaches the claimed wherein further comprising executing a nearest neighbor search to group the remaining tracklets (paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Wang into the proposed combination of Divakaran and Boghossian such that the grouping of the tracklets across a plurality of depth sensors utilizes the nearest neighbor search because said incorporation allows for the benefit of automated and ambiguous linking of tracklets (Wang: paragraphs 2-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al. (US 2014/0347475) in view of Boghossian et al. (US 2013/0208124) and further in view of Patwardhan et al. (US 2011/0187703).
Regarding claim 20, Divakaran teaches the claimed ability to use shaping model to assist in tracking the tracklets over time and iterations (paragraph 64), however fails to explicitly teach, but Patwardhan teaches the claimed further comprising executing a shape model to aggregate multiple points with a spatial distribution for subsequent projection or to aggregate multiple projected points into a point for subsequent tracking (paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Patwardhan into Divakaran and Boghossian’s combination such that Divakaran’s shape model is utilized to aggregate projected points .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481